
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


RESTRICTED STOCK AGREEMENT
LAREDO PETROLEUM HOLDINGS, INC.
2011 OMNIBUS EQUITY INCENTIVE PLAN


        THIS AGREEMENT ("Agreement") is made as of the 16th day of May, 2012, by
and between Laredo Petroleum Holdings, Inc. (the "Company")
and                        (the "Grantee").

W I T N E S S E T H :

        WHEREAS, the Grantee is currently a a member of the Company's Board of
Directors; and

        WHEREAS, as part of the annual compensation provided to members of the
Company's Board of Directors, the Company desires to afford Grantee the
opportunity to acquire, or enlarge, Grantee's stock ownership in the Company
such that the Grantee may benefit from increases in the value of the Company's
stock, thereby aligning the Grantee's interests with those of the Company's
stockholders generally.

        NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

        1.    Grant of Restricted Stock.    Subject to the restrictions, terms
and conditions set forth herein and in the Company's 2011 Omnibus Equity
Incentive Plan (the "Plan"), the Company hereby grants to the
Grantee                         (                ) shares of the Company's
common stock, par value per share $0.01 (the "Restricted Stock"). The provisions
of the Plan are incorporated herein by reference, and all capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
In the event of any inconsistency between the provisions of the Plan and this
Agreement, the provisions of this Agreement shall govern and control.

        2.     Restrictions and Vesting.

        (a)    General.    Except as provided in this Agreement, shares of
Restricted Stock are not transferable and are subject to a substantial risk of
forfeiture until vested as set forth in Section 2(b). The Grantee's interest in
the Restricted Stock shall become transferable and nonforfeitable as of the
vesting date provided in Section 2(b) ("Vesting Date"), provided the Grantee is
a member of the Board of Directors of the Company on the Vesting Date and has
been a member of the Board of Directors throughout the period beginning on the
date of this Agreement and ending on the Vesting Date.

        (b)    Vesting Schedule.    The Restricted Stock shall vest, become
transferable and no longer be subject to a substantial risk of forfeiture on the
earlier to occur of (i) the day preceding the next annual meeting of
stockholders of the Company or (ii) the first anniversary of the date of this
Agreement.

        (c)    Forfeiture Provisions.    The following forfeiture provisions
shall apply to the Restricted Stock:

          (i)  If Grantee's service as a member of the Board of Directors of the
Company is terminated for any reason, with or without cause, including the
voluntary resignation of Grantee (in any case, other than as set forth in
Section 2(c)(ii) below), then Grantee shall forfeit to the Company all unvested
Restricted Stock and all rights arising from such unvested shares and from being
a holder. Such unvested Restricted Stock shall automatically be cancelled as
issued under the Plan by the Company with no further action or notice required
on the part of the Company or Grantee.

1

--------------------------------------------------------------------------------



         (ii)  If Grantee's service as a member of the Board of Directors of the
Company is terminated (i) upon the death of Grantee or (ii) because Grantee is
determined by a majority of the other members Board of Directors of the Company
or the Administrator (as defined below) of the Plan to be subject to a
Disability, then all of Grantee's unvested shares shall automatically become
vested shares as of the date of such termination and thereafter no longer be
subject to the restrictions set forth in this Agreement.

        3.    Issuance of Restricted Stock.    Restricted Stock may be issued,
at the Company's option, as follows: (i) certificates evidencing the Restricted
Stock may be issued by the Company and, if so, shall be registered in the
Grantee's name on the stock transfer books of the Company promptly after the
date hereof, but shall remain in the physical custody of the Company or its
designee at all times prior to the vesting of such Restricted Stock pursuant to
Section 2(b); or (ii) may be registered in book entry form on the stock transfer
books of the Company without issuance of physical certificates.

        4.    Rights as a Stockholder.    The Grantee shall be the record owner
of the shares of Restricted Stock until or unless such Restricted Stock is
forfeited pursuant to Section 2 hereof, and as record owner shall generally be
entitled to all rights of a stockholder with respect to the Restricted Stock
(other than the right to transfer or dispose of such shares), including the
right to vote and receive dividends (cash or otherwise); provided, however, that
the Company will retain custody of all dividends and distributions, if any
("Retained Distributions"), made or declared on the Restricted Stock (and such
Retained Distributions shall be subject to forfeiture and the same restrictions,
terms, vesting and other conditions as are applicable to the Restricted Stock)
until such time, if ever, as the Restricted Stock with respect to which such
Retained Distributions shall have been made, paid or declared shall have become
vested, and such Retained Distributions shall not bear interest or be segregated
in a separate account. As soon as practicable following the Vesting Date, the
restricted designation on the book entry form on the stock transfer books of the
Company will be removed, and any applicable Retained Distributions, shall be
delivered to the Grantee or to the Grantee's legal guardian or representative.

        5.    Legend on Certificates.    The certificates representing the
vested Restricted Stock delivered in the name of the Grantee as contemplated by
Section 4 above shall be subject to such stop transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such shares are listed, and any applicable federal or state laws, and
the Company may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Company deems
appropriate.

        6.    No Right to Continued Service as a Board Member.    This Agreement
does not confer upon the Grantee any right to continuance as a member of the
Board of Directors of the Company.

        7.    Delivery of Laredo Petroleum Holdings, Inc. Prospectus dated
December 30, 2011.    Grantee acknowledges that Grantee has been provided a copy
of the Company's prospectus related to the Plan.

        8.    Terms of Issuance.    Grantee acknowledges that the Restricted
Stock is being issued pursuant to and is subject at all times to the provisions
of the Plan.

        9.    Transferability.    The Restricted Stock may not, at any time
prior to becoming vested pursuant to Section 2(b), be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable.

        10.    Notice.    Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
in a notice mailed or delivered to the other party as provided herein; provided
that, unless and until some other address be so designated, all notices or
communications by

2

--------------------------------------------------------------------------------



the Grantee to the Company shall be mailed or delivered to the Company at its
Tulsa, Oklahoma, office and all notices or communications by the Company to the
Grantee may be given to the Grantee personally or mailed to the Grantee's home
address as reflected on the books of the Company.

        11.    Administration.    This Agreement and the issuance of shares
contemplated hereunder shall be administered by the Board or a committee of one
or more members of the Board appointed by the Board to administer this Agreement
and such issuance (the "Administrator"). Subject to applicable law, the
Administrator shall have the sole and plenary authority to: (i) interpret,
administer, reconcile any inconsistency in, correct any defect in and/or supply
any omission in this Agreement; (ii) establish, amend, suspend, or waive any
rules and regulations and appoint such agents as the Administrator shall deem
appropriate for the proper administration of this Agreement; (iii) accelerate
the lapse of restrictions on shares; and (iv) make any other determination and
take any other action that the Administrator deems necessary or desirable for
the administration of this Agreement. The Administrator may delegate to one or
more officers of the Company the authority to act on behalf of the Administrator
with respect to any matter, right, obligation, or election that is the
responsibility of or that is allocated to the Administrator herein, and that may
be so delegated as a matter of law.

        12.    Governing Law.    THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

        13.   Special Tax Election.

        (a)    Section 83(b).    Under Section 83 of the Internal Revenue Code
of 1986, as amended (the "Code"), the excess of the fair market value of the
Restricted Stock on the date any forfeiture restrictions applicable to such
shares lapse over the purchase price paid for those shares will be reportable as
ordinary income on the lapse date. For this purpose, the term "forfeiture
restrictions" includes vesting provisions applicable to the Restricted Stock as
provided in Section 2 hereof. The Grantee may elect under Section 83(b) of the
Code to be taxed at the time the Restricted Stock is acquired, rather than when
and as such Restricted Stock ceases to be subject to such forfeiture
restrictions. Such election must be filed with the Internal Revenue Service
within thirty (30) days after the date of this Agreement (which is also the
grant date of the Restricted Stock).

        (b)    Grantee Responsibility.    A brief explanation of the election
and the form for making this election are attached as Exhibit A hereto. The
Grantee acknowledges that it is the Grantee's sole responsibility, and not the
Company's, to file a timely election under Section 83(b) of the Code. The
Grantee is advised to consult with his or her personal tax advisors in filing
such an election.

        14.    Withholding.    In the event that the Company determines that tax
withholding is required with respect to the Grantee, the Grantee shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Grantee pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock and to take
such other action as the Administrator deems necessary to satisfy all
obligations for the payment of such withholding and taxes. The Administrator may
permit the Grantee to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of shares of Common Stock otherwise
issuable or deliverable pursuant to the settlement of the Restricted Stock a
number of shares with a Fair Market Value equal to the minimum withholding
obligation, (c) by delivering shares of Common Stock owned by the Grantee unless
such delivery would result in adverse accounting consequences for the Company,
or (d) by a combination of any such methods. For purposes hereof, shares Common
Stock shall be valued at Fair Market Value.

3

--------------------------------------------------------------------------------



        15.   Miscellaneous.

        (a)    Amendment and Waiver.    The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and Grantee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

        (b)    Severability.    Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        (c)    Entire Agreement and Effectiveness.    This Agreement embodies
the complete agreement and understanding among the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

        (d)    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

        (e)    Headings.    The paragraph headings have been inserted for
purposes of convenience and shall not be used for interpretive purposes.

        (f)    Gender and Plurals.    Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

        (g)    Successors and Assigns.    This Agreement shall bind and inure to
the benefit of and be enforceable by and against Grantee, the Company and their
respective successors, assigns, heirs, representatives and estates, as the case
may be.

        (h)    Construction.    Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

        (i)    Survival of Representations, Warranties and Agreements.    All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.

        (j)    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE CLAIMS.    EACH PARTY, BY
EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT ALLOWED BY LAW, ANY
CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT MEASURED BY THE
PREVAILING PARTY'S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY ARISING UNDER,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.

        (k)    Spouses.    If the spouse of Grantee fails to execute the spousal
consent set forth on the signature page attached hereto (the "Consent"), until
such time as the Consent is duly executed, Grantee's economic rights associated
with his or her Shares will be suspended and not subject to recovery. If a
spouse or former spouse of Grantee acquires any of the unvested Restricted Stock
issued pursuant hereto as a result of any property settlement or separation
agreement, such spouse

4

--------------------------------------------------------------------------------



or former spouse hereby grants an irrevocable power of attorney (which will be
coupled with an interest) to Grantee to give or withhold such approval as he or
she will himself or herself approve with respect to such matter and without the
necessity of the taking of any action by any such spouse or former spouse. Such
power of attorney will not be affected by the subsequent disability or
incapacity of the spouse or former spouse granting such power of attorney.

5

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

    COMPANY:
 
 
LAREDO PETROLEUM HOLDINGS, INC.
 
 
By:
 



--------------------------------------------------------------------------------

        Name: Randy A. Foutch         Title: Chairman & CEO
 
 
GRANTEE:
 
 


--------------------------------------------------------------------------------

[insert typed name]


SPOUSAL CONSENT


        Grantee's spouse, if any, is fully aware of, understands and fully
consents and agrees to the provisions of this Agreement and their binding effect
upon any marital or community property interests he or she may now or hereafter
own, and agrees that the termination of his or her and Grantee's marital
relationship for any reason shall not have the effect of removing any restricted
shares subject to this Agreement from coverage hereunder and that his or her
awareness, understanding, consent and agreement are evidenced by his or her
signature below.

   

--------------------------------------------------------------------------------

Spouse's Name:

6

--------------------------------------------------------------------------------






EXHIBIT A

EXPLANATION OF A SECTION 83(b) TAX ELECTION


        In general, Section 83 of the Internal Revenue Code of 1986, as amended
(the "Code"), provides that a Grantee of shares subject to any forfeiture
restrictions will recognize income equal to the excess of the fair market value
of the shares on the date any forfeiture restrictions applicable to such shares
lapse over the amount paid for such shares. For this purpose, the term
"forfeiture restrictions" includes the restrictions placed upon the Restricted
Stock pursuant to Section 2 of the Restricted Stock Agreement to which this
explanation is attached as Exhibit A.

        The Grantee, however, may elect under Section 83(b) of the Code to be
taxed at the time the Restricted Stock is acquired, rather than on each date the
Restricted Stock ceases to be subject to forfeiture restrictions. The election
must be filed with the Internal Revenue Service within thirty (30) days after
the date of grant (the date of grant being May 16, 2012).

        If you prefer to file the election, you should mail one copy of the
signed Section 83(b) Election to the Internal Revenue Service (see attached
chart for appropriate Internal Revenue Service Center), by certified mail
(return receipt requested), using the attached letter to the Internal Revenue
Service, which you must date and sign (also fill in your social security
number). You should also retain a copy of the election and attach it to your tax
return for the applicable tax year.

        If you file the election, you must also file a copy with the Company.
You can do this by notifying                                        
                    by email, and provide her a scanned copy of your signed
election by email, for our internal records.

        IT IS THE GRANTEE'S RESPONSIBILITY FOR MAKING A TIMELY FILING WITH THE
IRS.

        Failure to make this filing within the applicable thirty day period will
result in the recognition of ordinary income by the Grantee as the forfeiture
restrictions lapse.

        By making the election, the Grantee is electing to treat the value of
the grant as ordinary income in the year of grant, based on the grant date
value, even though the value of the stock may be less at the time the
restrictions lapse, or a substantial risk of forfeiture exists, and in either of
such events, the Grantee will not be entitled to a refund of any income taxes
paid in the year of grant.

        THE DISCUSSION ABOVE IS INTENDED ONLY AS A SUMMARY AND DOES NOT PURPORT
TO BE A COMPLETE DISCUSSION OF ALL POTENTIAL TAX EFFECTS RELEVANT TO GRANTEES
UNDER THE PLAN. SUCH DISCUSSION IS BASED UPON CURRENT LAW AND INTERPRETATIONAL
AUTHORITIES WHICH ARE SUBJECT TO CHANGE AT ANY TIME.

        IT IS STRONGLY URGED THAT GRANTEES CONSULT WITH THEIR OWN TAX ADVISORS
CONCERNING THE TAX CONSEQUENCES OF MAKING A SECTION 83(b) TAX ELECTION WITH
RESPECT TO THEIR PERSONAL TAX CIRCUMSTANCES.

7

--------------------------------------------------------------------------------






ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN
GROSS INCOME IN YEAR OF TRANSFER UNDER CODE §83(b)


        The undersigned hereby elects pursuant to §83(b) of the Internal Revenue
Code with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder:

        1.     The name, address and taxpayer identification number of the
undersigned are:

Name:

 

--------------------------------------------------------------------------------

Address:

 

--------------------------------------------------------------------------------

SS#:

 

--------------------------------------------------------------------------------

        2.     Description of property with respect to which the election is
being made:

        The undersigned has received                        shares of Common
Stock, par value $0.01 per share, of Laredo Petroleum Holdings,  Inc. (the
"Company").

        3.     The date on which property was transferred is May 16, 2012.

        4.     The taxable year to which this election relates is calendar year
2012.

        5.     The nature of the restriction(s) to which the property is subject
is:    The property is subject to vesting requirements based upon the taxpayer's
continuation to serve as a member of the Board of Directors of Laredo Petroleum
Holdings, Inc. (or another affiliate of the Company) and other restrictions as
set forth in the Restricted Stock Agreement between the Company and the
undersigned.

        6.     Fair market value:    The aggregate fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the property with respect to which
this election is being made is $                .

        7.     Amount paid for property:    The amount paid by taxpayer for the
property is $0.

        8.     Furnishing statement to employer:    A copy of this statement has
been furnished to the Company.

Dated:

      


--------------------------------------------------------------------------------

Taxpayer's Signature

8

--------------------------------------------------------------------------------



    [                    ], 2012

Department of the Treasury
Internal Revenue Service Center
[Insert Service Center Address]

Re:    Section 83(b) Election

SSN:

Dear Sir or Madam:

        Pursuant to U.S. Treasury Regulation Section 1.83-2(c) promulgated under
Section 83 of the U.S. Internal Revenue Code of 1986, as amended (the "Code"),
enclosed please find an election under Section 83(b) of the Code.

    Sincerely,
 
 
  


--------------------------------------------------------------------------------

[Name]

Enclosure

9

--------------------------------------------------------------------------------






IRS Service Center Addresses





--------------------------------------------------------------------------------


 
  THEN use this address if you: IF you live in...
  Are not enclosing a check or money
order...
  Are enclosing a check or money
order...
 

Florida* or Georgia*

    Department of the Treasury
  Internal Revenue Service
  Atlanta, GA 39901-0002   Internal Revenue Service
P.O. Box 105017
Atlanta, GA 30348-5017  

Alabama, Kentucky, Louisiana,
Mississippi, Tennessee, Texas

    Department of the Treasury
  Internal Revenue Service
  Austin, TX 73301-0002   Internal Revenue Service
P.O. Box 1214
Charlotte, NC 28201-1214  

Alaska, Arizona, California,
Colorado, Hawaii, Idaho,
Nevada, New Mexico, Oregon,
Utah, Washington, Wyoming

    Department of the Treasury
  Internal Revenue Service
  Fresno, CA 93888-0002   Internal Revenue Service
P.O. Box 7704
San Francisco, CA 94120-7704  

Arkansas, Illinois, Indiana, Iowa,
Kansas, Michigan, Minnesota,
Montana, Nebraska, North
Dakota, Oklahoma, South
Dakota, Wisconsin

    Department of the Treasury
  Internal Revenue Service
  Fresno, CA 93888-0002   Internal Revenue Service
P.O. Box 802501
Cincinnati, OH 45280-2501  

Delaware, District of Columbia,
Maryland, Missouri, Ohio,
Rhode Island, Virginia, West
Virginia

    Department of the Treasury
  Internal Revenue Service
  Kansas City, MO 64999-0002   Internal Revenue Service
P.O. Box 970011
St. Louis, MO 63197-0011  

Connecticut, Maine, Massachusetts,
New Hampshire, New Jersey,
New York, North Carolina**,
Pennsylvania, South Carolina**,
Vermont

    Department of the Treasury
  Internal Revenue Service
  Kansas City, MO 64999-0002   Internal Revenue Service
P.O. Box 37008
Hartford, CT 06176-0008  

A foreign country, U.S. possession
or territory***, or use an APO
or FPO address, or file
Form 2555, 2555-EZ, or 4563, or
are a dual-status alien

    Department of the Treasury
  Internal Revenue Service
  Austin, TX 73301-0215 USA   Internal Revenue Service
P.O. Box 1303
Charlotte, NC 28201-1303 USA  

*If you live in Florida or Georgia, are not enclosing a check or money order,
and are filing after June 30, 2011, use: Department of the Treasury, Internal
Revenue Service, Kansas City, MO 64999-0002.

**If you live in North Carolina or South Carolina, are enclosing a check or
money order, and are filing after June 30, 2011, use: Internal Revenue Service,
P.O. Box 105017, Atlanta, GA 30348-5017.

***If you live in American Samoa, Puerto Rico, Guam, the U.S. Virgin Islands, or
the Northern Mariana Islands, see Pub. 570.

        YOU ARE ADVISED TO CONSULT WITH YOUR PERSONAL TAX ADVISOR BEFORE MAKING
AN ELECTION UNDER SECTION 83(b) OF THE CODE. IN ADDITION, PLEASE NOTE THAT IRS
SERVICE CENTER ADDRESSES ARE SUBJECT TO CHANGE FOR THE 2012 TAX YEAR.

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



RESTRICTED STOCK AGREEMENT LAREDO PETROLEUM HOLDINGS, INC. 2011 OMNIBUS EQUITY
INCENTIVE PLAN
SPOUSAL CONSENT
EXHIBIT A EXPLANATION OF A SECTION 83(b) TAX ELECTION
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME IN YEAR OF
TRANSFER UNDER CODE §83(b)
IRS Service Center Addresses
